RECOMMENDED FOR FULL-TEXT PUBLICATION
             Pursuant to Sixth Circuit Rule 206           2     United States v. Boumelhem                   No. 02-1426
    ELECTRONIC CITATION: 2003 FED App. 0281P (6th Cir.)
                File Name: 03a0281p.06                    Robert Cares, UNITED STATES ATTORNEY, Detroit,
                                                          Michigan, for Appellee.
UNITED STATES COURT OF APPEALS                                                _________________
               FOR THE SIXTH CIRCUIT                                              OPINION
                 _________________                                            _________________

 UNITED STATES OF AMERICA , X                               ROGERS, Circuit Judge. Ali Boumelhem was convicted
                                                          of five violations of, and one count of conspiracy to violate,
             Plaintiff-Appellee, -                        18 U.S.C. § 922(g), which (subject to jurisdictional
                                    -
                                    -  No. 02-1426        limitations) prohibits the possession or shipment of firearms
            v.                      -                     or ammunition by a person who has previously been
                                     >                    convicted of a crime punishable by imprisonment for over one
                                    ,                     year. Boumelhem was at the same time convicted of one
 ALI BOUMELHEM ,                    -
          Defendant-Appellant. -                          count of conspiracy to violate 18 U.S.C. § 922(e), which
                                                          prohibits the delivery of firearms and ammunition to a
                                   N                      common carrier for shipment in foreign commerce without
       Appeal from the United States District Court       written notice to the carrier in violation of 18 U.S.C. § 922(e).
      for the Eastern District of Michigan at Detroit.    Boumelhem appeals his convictions and sentence, asserting
     No. 00-81013—George C. Steeh, District Judge.        that (1) the Fourth Amendment was violated by the
                                                          government’s search of the cargo container in which many of
                  Argued: June 18, 2003                   the prohibited articles were found, (2) the previous crime
                                                          upon which his § 922(g) convictions were based was not a “a
          Decided and Filed: August 12, 2003              crime punishable by imprisonment for a term exceeding one
                                                          year,” and (3) the district court improperly applied a four-
Before: NORRIS, DAUGHTREY, and ROGERS, Circuit            point sentencing enhancement for possessing firearms “in
                   Judges.                                connection with another felony offense” under USSG
                                                          § 2K2.1(b)(5). While we conclude that the search was
                   _________________                      reasonable and that Boumelhem’s prior conviction was a
                                                          proper predicate offense under § 922(g), the district court
                       COUNSEL                            erred by enhancing Boumelhem’s sentence under USSG
                                                          § 2K2.1(b)(5).         We therefore affirm Boumelhem’s
ARGUED: Pierre H. Bergeron, SQUIRE, SANDERS &             convictions but vacate his sentence and remand to the district
DEMPSEY, Cincinnati, Ohio, for Appellant. Robert Cares,   court for re-sentencing.
UNITED STATES ATTORNEY, Detroit, Michigan, for
Appellee. ON BRIEF: Pierre H. Bergeron, SQUIRE,
SANDERS & DEMPSEY, Cincinnati, Ohio, for Appellant.


                             1
No. 02-1426                United States v. Boumelhem       3    4     United States v. Boumelhem                   No. 02-1426

                           FACTS                                 the container taken to a nearby Customs facility, where it was
                                                                 searched. Although Customs agents initiated the search, other
  In late October of 2001 a joint task force, formed to combat   law enforcement agents, including FBI agents, participated in
terrorism, began to investigate whether Ali Boumelhem            the search.
(“Boumelhem”) and his brother, Fouad Boumelhem
(“Fouad”), were attempting to ship weapons to Lebanon. The          The search revealed a number of items not disclosed by the
Federal Bureau of Investigation (FBI), the United States         bill of lading or the shipper’s export declaration. Customs
Customs Service (Customs), the Bureau of Alcohol, Tobacco,       agents discovered, hidden in a car door, (1) twelve boxes of
Firearms and Explosives (ATF), the United States                 nine millimeter ammunition, (2) three boxes of 7.65
Immigration and Naturalization Service (now the Bureau of        millimeter ammunition, (3) a Remington twelve-gauge
Citizenship and Immigration Services), and the United States     shotgun, (4) an upper receiver for an M-16 or AR-15 assault
Commerce Department participated in this particular              rifle, (5) hand grips for the barrel of an AR-15, (6) flash
investigation, but the task force also included the United       suppressors, (7) a butt stock assembly for an M-16 or AR-15,
States Secret Service and the Michigan State Police. The         (8) and some speed loaders. Custom agents also discovered
investigation focused on a forty-foot-long shipping container    another twelve-gauge shotgun , along with a two-way radio,
that Vantage International delivered to Trumbell Auto Repair,    in a shopping bag that had been wrapped in a shirt. Based
a business owned by Fouad, in late October 2001.                 upon this evidence, Boumelhem was later arrested.
  Vantage International is an international freight forwarding     At trial, the government presented testimony from Alan
business operated by Mustafa Khalifa. Both Fouad and             Stark, a firearms dealer. Stark testified that Boumelhem
Boumelhem discussed arrangements to ship automobile              purchased four twelve-gauge shotguns during a period
engines, transmissions and related parts with Khalifa, but       beginning in 1996 and ending in 1998.
Khalifa was never informed that firearms and ammunition
were going to be shipped to Lebanon. Based upon the                In a fourth superseding indictment, Boumelhem was
information he was provided, Khalifa filled out the necessary    charged with (1) one count of possessing firearms and
paperwork, including a bill of lading, which listed the          ammunition in violation of 18 U.S.C. § 922(g), (2) four
contents of the container as “40 engines, used, and other        counts of possessing a firearm in violation of § 922(g),
salvage auto parts,” and a shipper export declaration, which     (3) one count of conspiracy to ship firearms and ammunition
detailed the contents as “engines and transmissions.” The bill   in foreign commerce in violation of § 922(g), and (4) one
of lading listed Boumelhem as the consignee of the shipment.     count of conspiracy to deliver firearms and ammunition to a
                                                                 common carrier for shipment in foreign commerce without
  After the container was delivered, Fouad and Boumelhem,        written notice to the carrier in violation of 18 U.S.C. § 922(e).
with the help of others, loaded the container, during which      An individual violates § 922(g) only if the individual has
time the FBI kept both the container and Boumelhem under         previously been convicted for “a crime punishable by
surveillance. On November 6, 2000, a truck transported the       imprisonment for a term exceeding one year.” To meet this
loaded container to a railroad yard in the Detroit area. The     requirement, the government relied on Boumelhem’s 1993
container was scheduled to be transported from the yard to       conviction of one count of grand theft in California; the Los
Montreal, Canada, and from there shipped to Lebanon. Once        Angeles Municipal Court had sentenced Boumelhem to
the container reached the railroad yard, Customs agents had      felony probation, with the condition that he spend six days in
No. 02-1426               United States v. Boumelhem       5    6     United States v. Boumelhem                 No. 02-1426

the county jail. After trial, a jury convicted Boumelhem on         A. Standard of Review
all seven federal counts. At Boumelhem’s sentencing
hearing, the government sought, and was granted, a four-point     “‘On suppression issues, [an appellate court] review[s] a
enhancement under USSG § 2K2.1(b)(5), for possessing            district court's findings of fact for clear error, but . . .
firearms “in connection with another felony offense.”           review[s] all conclusions of law de novo.’” United States v.
Boumelhem was then sentenced to incarceration for forty-four    Haynes, 301 F.3d 669, 676 (6th Cir. 2002) (quoting United
months. Boumelhem now appeals his conviction and                States v. Crowder, 62 F.3d 782, 785 (6th Cir.1995)). In
sentence.                                                       reviewing such a decision, the court must consider the
                                                                evidence in the light most favorable to the government. Id.
                        ANALYSIS
                                                                    B. The Warrantless Exit Search was Authorized by
I. The Search of the Shipping Container Did Not Violate the            Statute and Permitted by the Fourth Amendment.
   Fourth Amendment.
                                                                  Boumelhem argues that the search of the cargo container
   Boumelhem contends that the search of the shipping           was not justified because the government failed to obtain a
container violated his rights under the Fourth Amendment.       warrant. The Supreme Court has held, however, that warrants
Boumelhem makes two arguments in support of his Fourth          are not required for border searches of materials or persons.
Amendment contention. First, he argues that—in contrast to      United States v. Ramsey, 431 U.S. 606, 619 (1977).
border searches of imports—border searches involving the        Boumelhem argues that the Supreme Court’s border search
export of cargo, other than currency, should be subject to a    cases do not apply to searches of articles leaving the country.
probable cause or reasonable suspicion standard. Boumelhem      He also argues in the alternative that the government agents
also maintains that even if Customs possesses the ability to    who conducted the search were not authorized by statute to
conduct export searches without reasonable suspicion, the       conduct the search. We conclude that the exit border search
search of the container violated the Fourth Amendment           was both authorized by statute and constitutional. Following
because Customs undertook the search at the direction of the    the lead of United States v. Ramsey, 431 U.S. at 606, we
FBI. The FBI, Boumelhem argues, should not be allowed to        address first whether the border search was authorized by
circumvent the requirements of the Fourth Amendment by          federal statute and then analyze the search under traditional
employing Customs to search a container that is the target of   Fourth Amendment principles.
an FBI investigation. We reject both arguments and conclude
that the search was reasonable.                                      1.   The Customs Agents Were Statutorily Authorized to
                                                                          Conduct the Export Search.
                                                                  Contrary to Boumelhem’s arguments, here the Government
                                                                agents had statutory authority to conduct the search of the
No. 02-1426                      United States v. Boumelhem                7    8      United States v. Boumelhem                          No. 02-1426

cargo container.1 Section 1581 of Title 19 of the United                        830, 836 n.7 (2d Cir. 1980) (citing § 1581 for the proposition
States Code, in pertinent part, reads:                                          that “customs officials have statutory authority to conduct
                                                                                inspections at a point of embarkation of cargo being shipped
  Any officer of the customs may at any time go on board                        abroad”); United States v. Whitmire, 595 F.2d 1303, 1308
  of any vessel or vehicle at any place in the United States                    (5th Cir. 1979) (noting that “[r]ead literally, that statute grants
  . . . without as well as within his district, and examine                     extremely broad authority” to Customs officials). Given the
  the manifest and other documents and papers and                               statute’s broad definition of “vehicle”2 and the authorization
  examine, inspect, and search the vessel or vehicle and                        to search “any place” in the United States, we conclude that
  every part thereof and any person, trunk, package, or                         the statute authorizes the search of a cargo container in a
  cargo on board, and to this end may hail and stop such                        railroad yard, the situation here. Having concluded that the
  vessel or vehicle, and use all necessary force to compel                      search was authorized by statute, we must next consider
  compliance.                                                                   whether the search was proper under traditional Fourth
                                                                                Amendment principles.
19 U.S.C. § 1581(a). This statute has been interpreted as
granting general authorization for border searches. See                              2.       The Border Search Exception Applies to Persons
United States v. Molina-Tarazon, 279 F.3d 709, 712 n.4 (9th                                   and Articles Leaving the Country, and Not Only to
Cir. 2002) (“The border search exception is codified at 19                                    Those Entering the Country.
U.S.C. § 1581(a). . . .”); United States v. 1903 Obscene
Magazines, 907 F.2d 1338, 1341 (2d Cir. 1990) (citing §1581                        Boumelhem also argues that the Supreme Court decisions
for the proposition that Customs “has plenary power to                          that deal with the border search exception to the Fourth
safeguard the United States borders, which includes the power                   Amendment “do not by their own logic apply to exit
to inspect any person or thing that presents itself at a border                 searches.” Boumelhem adds that, although other circuits have
seeking entrance”); United States v. Glasser, 750 F.2d 1197,                    concluded that warrantless exit searches are constitutionally
1204 (3d Cir. 1984) (finding that §1581 is the “general border                  permissible, such searches have generally been limited to
search statute” and that it “authorizes the search of vessels or                situations involving the smuggling of currency. Boumelhem
vehicles without cause”); United States v. Ajlouny, 629 F.2d                    weaves these two threads together to argue that the border
                                                                                search exception should not apply to the present situation.
                                                                                Notwithstanding Boumelhem’s arguments, the border search
         1
           Boumelhem argues that border searches that are not authorized
                                                                                exception applies to the search of the outgoing cargo
by statute are per se unreasonable and thus b arred by the Fourth               container here.
Amendment. Because we find that the search here was authorized by
statute, we need not determine whether a border se arch is unconstitutional       A search without a warrant is “per se unreasonable under
when unauthorized by statute. Comp are U nited States v. Williams, 617          the Fourth Amendment subject only to a few specifically
F.2d 1063, 1074 (5th Cir. 1980) (en banc) (indicating that where the            established and well-delineated exceptions.” Katz v. United
government can point to no statuto ry or ind ependent executive authority,
a court must co nclude that a search is unconstitutional), with United States
v. Gonzalez, 875 F.2d 875, 877 (D.C. Cir. 1989) (suggesting that a search                 2
without statutory authorization may not be a constitutional violation). W e               The statute defines vehicle as “every description of carriage or
also need not determine whether evidence obtained in violation of an            other contrivance use d, or capable of being used, as a means of
authorizing statute must be excluded even if there has been no violation        transportation on land, but does not include aircraft.” 19 U.S.C. § 1401(b)
of the Fourth Amendment. See Gonzalez, 875 F.2d at 877-78, 878 n.1.             (emp hasis ad ded ).
No. 02-1426                      United States v. Boumelhem               9    10   United States v. Boumelhem                  No. 02-1426

States, 389 U.S. 347, 357 (1967); see also United States v.                    Chief Justice Rehnquist, as well as dicta in a Supreme Court
Jenkins, 92 F.3d 430, 436 (6th Cir. 1996). The border search                   majority opinion, also support the applicability of the border
exception generally provides that routine searches of the                      search exception to persons or articles leaving the country.
persons and effects of entrants are not subject to any                         Julian v. United States, 463 U.S. 1308 (Rehnquist, Circuit
requirement of reasonable suspicion, probable cause, or                        Justice 1983); Cal. Bankers Ass'n v. Shultz, 416 U.S. 21, 63
warrant. See Ramsey, 431 U.S. at 616-619; Almeida-Sanchez                      (1974).
v. United States, 413 U.S. 266, 272-273(1973); Carroll v.
United States, 267 U.S. 132, 154, (1925). Such searches may                      Boumelhem notes that many of the cases from other
be conducted at an international border checkpoint or its                      circuits have only dealt with exit searches in the context of
functional equivalent. See Almeida-Sanchez, 413 U.S. at                        currency smuggling, and contends that the special national
272-73.3 Further, every circuit that has considered the                        interest in protecting currency is not implicated by the search
question has concluded, at least with regard to the                            here. In support of this argument, Boumelhem cites cases
circumstances before it, that the border search exception                      from the Eleventh and Fifth Circuits that have expressly
applies to “exit searches” as well as searches of incoming                     declined to consider the “exit” border exception outside the
persons and materials. See, e.g., United States v. Oriakhi, 57                 context of currency smuggling. See United States v. Berisha,
F.3d 1290, 1296 (4th Cir. 1995) (noting, in following other                    925 F.2d 791, 795 n.8 (5th Cir. 1991) ( “We express no
circuits, that “every other circuit addressing the issue has held              opinion, however, on the fourth amendment implications of
that the exception applies regardless of whether the person or                 routine, suspicionless searches for exportation of articles
items searched are entering or exiting the United States”).4                   other than monetary instruments.”); United States v.
Moreover, a Supreme Court chambers opinion written by                          Hernandez-Salazar, 813 F.2d 1126, 1138 (11th Cir. 1987)
                                                                               (“Although we need not decide here whether the ‘border
                                                                               exception’ applies equally in all respects to incoming and
                                                                               outgoing searches at the border, we conclude that Congress
         3
          Boumelhem does not challenge the district court’s finding that       may . . . authorize . . . warrantless searches of persons and
the search of the container took place at the functional equivalent o f the    property departing the United States on the basis of
border. Nor does Boum elhem argue that the sea rch wa s a physically           reasonable suspicion that a currency reporting violation is
intrusive, “non-ro utine” search, which wo uld req uire rea sonable
suspicion. See United States v. Montoya de Hernandez, 473 U.S . 531,           occurring.”). But see United States v. Oriakhi, 57 F.3d 1290,
540-41, 540 n.3, 541 n.4 (1985 ); United States v. Molina-Tarazon, 279         1297 (4th Cir. 1995) (“[W]e join the several other circuit
F.3d 709, 712-13 (9th Cir. 2002) (app lying non-routine search analysis to     courts which have held that the Ramsey border search
inspection of a vehicle due to the particular intrusiveness of the search).    exception extends to all routine searches at the nation’s
         4
                                                                               borders.”); United States v. Ezeiruaku, 936 F.2d 136, 143 (3d
           In addition to the Fourth Circuit, the Second, United States v.     Cir. 1991) (“[T]he traditional rationale for the border search
Ajlouny, 629 F.2d 830 , 834 (2d Cir. 19 80), the Third, Un ited States v.      exception applies as well in the outgoing border search
Ezeiruaku, 936 F.2d 136, 143 (3d Cir. 1991) , the Fifth, United States v.
Berisha, 925 F.2d 791, 795 & n.8 (5th Cir. 199 1), the E ighth, United         context.”); United States v. Duncan, 693 F.2d 971, 977 (9th
States v. Udofot, 711 F.2d 83 1, 839-40 (8th Cir.), the Ninth, United States   Cir. 1982) (“Since this was a search at a ‘border’, of a person
v. Stanley, 545 F.2d 661, 667 (9th Cir. 197 6), and the E leventh Circuits,    leaving the country, there is no need for probable cause,
United States v. Hernandez-Salazar, 813 F.2d 11 26, 1138 (11th Cir.            warrants or even suspicion”).
1987), have concluded that the border search exception applies to persons
or articles leaving the country, at least with regard to the circumstances
before them.
No. 02-1426                     United States v. Boumelhem             11     12     United States v. Boumelhem                           No. 02-1426

  In Ramsey, the Supreme Court detailed the rationale that                    border search exception to exports, the Fourth Circuit has
undergirds the border search exception to the Fourth                          concluded that the “power of the sovereign to protect itself”
Amendment, noting that border searches, “pursuant to the                      also applies in the context of exit searches. See, e.g., Oriakhi,
power of the sovereign to protect itself by stopping and                      57 F.3d at 1296-97. In addition , other circuits, in keeping
examining persons and property crossing into this country,                    with the notion that “[t]he permissibility of a particular law
are reasonable simply by virtue of the fact that they occur at                enforcement practice is judged by balancing its intrusion on
the border.” Ramsey, 431 U.S. at 616.5 In extending the                       the individual’s Fourth Amendment interests against its
                                                                              promotion of legitimate governmental interests,” Montoya de
                                                                              Hernandez, 473 U.S. at 537, have employed a balancing
         5                                                                    approach when analyzing the application of the border search
           In addition to relying on the sovereign's right to protection of   exception to articles or persons leaving the country, see e.g.,
its borders, the Supreme Court noted that the first customs statute, which    United States v. Stanley, 545 F.2d 661, 667 (9th Cir. 1976).
was enacted by the First Congress, authorized warrantless searches of
ships and vessels. Ramsey, 431 U.S. at 616-17 (quo ting Act of July 31,
1789, c.5, 1 Stat. 29 § 24). The Court found that this authorization,           We conclude that each of the above rationales supports the
enacted by the legislative body that two months later would propose the       application of the Ramsey border search exception to the
Fourth Amendm ent, demonstrated the reasonab leness of such searches,
noting that the Fourth Amendm ent should be construed in light of what
was deemed reasonable at the time o f the Am endment's enactme nt. Id. at
616-17, 619 n.14.                                                                      law on go ods, wares a nd mercha ndise impo rted into the
                                                                                       United States, and on the tonnage of ships and vessels.”
          The use of the “sovereign pro tection” rationale in connection
with exit searches has been criticized by some for failing to acknowledge     Id. § 4. The act to which this section refers, the Act of August 4, 1790,
that the Ramsey decision was based, in part, on the historical pedigree of    c.35, 1 Stat. 145, replaced the Act of July 31, 1789 , the statute which the
warrantless entry searches. See, e.g., Oriakhi, 57 F.3d at 1304 (Phillips,    Ramsey court found historically significant. Id. § 74. In addition, the Act
J., concurring) (“Absent any evidence of 18th century precedent for           of August 4, 17 90, which was also enacted by the First Congress,
suspicionless warrantless exit searche s, it simply is no t true, as the      contained a warrantless-search provision that was identical to the
majo rity asserts, that the ‘principles articulated in’ Ram sey justify       warrantless-search provision from the Act of July 31, 1789, the provision
application of the border search exception to exit searches.”(citation        upon which the Ramsey court focused in its historical analysis. Com pare
omitted)). However, there does seem to be a small body of 18th century        Act of July 31, 17 89, c.5, 1 Stat. 29 § 24, with Act of August 4, 1790,
precedent for warrantless exit searches.                                      c.35, 1 Stat. 1 45 § 48.

          The Third Congress, on May 22, 1794, passed “An Act                           Thus, it seems that the Third C ongress thought it reasonable that
prohibiting for a limited time the Exportation of Arms and Ammunition,        the prohibition on exports, and presumably the searches necessary
and enco uraging the Importation of the Same.” Act of May 22, 1794,           thereunder, would be executed in the same manner as the earlier laws
c.33, 1 Stat. 369. The act prohibited the export of many types of firearms    regarding imports, which had allowed for warrantless searches. Granted,
for one year. Id. Further, the act provid ed that it was                      the historical pedigree of the Act of May 22, 1794, c.33, 1 Stat. 369,
                                                                              cannot rival that of the Act of July 31, 17 89, c.5, 1 Stat. 29, which was
         the duty of the custom-house officers, and of all                    enacted only two months before the Fourth Amendment was proposed.
         persons emp loyed in the collection o f the revenue, to              Nor doe s the Act of May 22, 17 94 clearly provide for wa rrantless exit
         attend to the execution of this law, and all forfeitures             searches, as the Act of July 31, 1789 did. Nevertheless, the statute, by
         and penalties incurred under it, shall be sued for,                  linking the execution and prosecution of the prohibition on exports to the
         prosecuted, adjudged and distributed in like manner as               enforcement structure created b y import laws, do es appear to provide
         is provided in the act, entitled “An act to provide more             some historical support for the acceptanc e of warrantless exit searches
         effectually for the collection of the duties imposed by              almost contemp oraneously with the proposal of the Fourth Amendme nt.
No. 02-1426                     United States v. Boumelhem            13     14     United States v. Boumelhem                          No. 02-1426

search of the outgoing cargo container here. While most cases                Customs as a means of circumventing the warrant
that have dealt with this issue previously have involved the                 requirement that would apply if the FBI were acting on its
protection of the sovereign’s interests in its currency, e.g.                own and therefore lacked the statutory authority that Customs
Oriakhi, 57 F.3d at 1297, the United States’s interest in                    has to conduct warrantless border searches.7
preventing the export of weapons to other countries also
implicates the sovereign’s interest in protecting itself. See id.              The contention lacks merit because, while Customs was
at 1297 (“From the sovereign’s power to protect itself is                    acting in conjunction with the FBI, the record demonstrates
derived its power to . . . prohibit the export of its currency,              that Customs was pursuing its own law enforcement
national treasures, and other assets. . . . As important [as the             objectives. In doing so, Customs was acting as a separate law
sovereign’s interest in excluding undesirable outside                        enforcement agency subject to the Fourth Amendment
influences] is the sovereign’s interest in regulating foreign                restrictions that apply to Custom’s authorized jurisdiction,
commerce.”). Further, this interest also weighs heavily when                 which jurisdiction was implicated when the container arrived
balanced against the individual’s Fourth Amendment interest                  at the railroad yard for shipment to another country. In
in being free from the search at issue. The government’s                     addition, it would serve no underlying interest of the Fourth
control and regulation of the export of weapons implicates                   Amendment to permit one arm of the government to search
significant government interests in the realms of national                   for no reason, while forbidding another arm of the
security and relations with other nations. On the other side of              government from searching under suspicious circumstances.
the scales, “travellers (or exporters) undoubtedly have a lesser             As the Supreme Court has explained in similar circumstances:
expectation of privacy when they (or their goods) leave the
country if for no other reason than the departure from the                     Respondents, however, contend in the alternative that
United States is almost invariably followed by an entry into                   because the Customs officers were accompanied by a
another country which will likely conduct its own border                       Louisiana State Policeman, and were following an
search.” Oriakhi, 57 F.3d at 1302 (Phillips, J., concurring)                   informant’s tip that . . . they may not rely on the statute
(citation omitted).6 Thus, the warrantless search of the cargo                 authorizing boarding for inspection of the vessel’s
container was permitted under the Ramsey border search                         documentation. This line of reasoning was rejected in a
exception.                                                                     similar situation in Scott v. United States, 436 U.S. 128,
                                                                               135-139 (1978), and we again reject it. Acceptance of
  C. The Search Was Not “Tainted” by the Participation or                      respondent’s argument would lead to the incongruous
     Direction of the FBI.                                                     result criticized by Judge Campbell in his opinion in
                                                                               United States v. Arra, 630 F.2d 836, 846 (CA 1 1980):
  The search in this case was, moreover, not tainted by the                    “We would see little logic in sanctioning such
participation or direction of the FBI. Boumelhem contends                      examinations of ordinary, unsuspect vessels but
that the search was unconstitutional because the FBI used                      forbidding them in the case of suspected smugglers.”

         6
           The lessened expectation of privacy attendant to the export of             7
materials is aptly demon strated here, as Fouad testified that he an d his              This argum ent assumes tha t statutory authority is required for
brother, Boumelhem, have, in recent years, annually shipped a container      an agenc y to comply with the Fourth Amendment. We need not decide
of car parts to Lebanon, and that every year the government of Lebanon       this but again make the assumptio n for purpo ses of argume nt. See supra
has searched the container.                                                  note 1.
No. 02-1426                     United States v. Boumelhem            15     16     United States v. Boumelhem                           No. 02-1426

United States v. Villamonte-Marquez, 462 U.S. 579, 584 n.3                   Customs agents participate as a ‘portable search warrant’”
(1983). A contrary view, moreover, would ignore the                          been demonstrated).
reasonable law enforcement practice that has arisen to address
situations in which criminal enterprises span the jurisdictions                Unlike in Soto-Soto, here the district court concluded that
of numerous law enforcement agencies. In short, Customs                      the FBI had been cooperating with Customs as a part of a
may properly exercise its statutory authority at the behest of               joint task force. The record also reflects that Customs agents
the FBI.                                                                     initially caused the container to be taken to a Customs facility
                                                                             and that a number of Customs agents, approximately twenty,
   In arguing that the search was unconstitutional due to the                participated in the search. Customs agents were the ones who
FBI’s circumvention of the warrant requirement, Boumelhem                    discovered every piece of evidence, and the evidence was
relies upon a Ninth Circuit case that, assuming it was                       logged by Customs agents. Thus, the record amply supports
correctly decided,8 clearly is distinguishable. In United States             the district court’s determination that Customs actively
v. Soto-Soto, 598 F.2d 545 (9th Cir. 1979), an FBI agent,                    cooperated in the search. In addition, Customs had its own
acting alone, stopped and searched a truck that was entering                 interest in the suspected export of weapons as a possible
the United States from Mexico. Id. at 546. The Ninth Circuit                 violation of laws that it is charged with enforcing, and was
concluded that the FBI agent did not have reasonable                         acting in good faith in pursuing this interest. See generally
suspicion to stop the vehicle, and that the stop, therefore,                 The Arms Export Control Act, 22 U.S.C. § 2751-§ 2799aa.9
violated the Fourth Amendment. Id. at 547. In rejecting the
Government’s assertion that the search was justified by the                    Boumelhem also relies by analogy on cases in which
border exception, the court noted that the FBI agent, unlike                 Fourth Amendment protections have been held to apply to
Customs agents or border patrol agents, was not authorized by                searches conducted by private individuals who were directed
Congress to conduct border searches. Id. at 548-50. The                      by law enforcement agencies. Boumelhem correctly notes
court also noted that the FBI agent was not cooperating with                 that when a private individual, who is not subject to the
Customs officials. Id. at 550. The court concluded that the                  restrictions imposed by the Fourth Amendment, acts at the
search was, therefore, not an authorized border search under                 direction of law enforcement agents, the “private” search
19 U.S.C. § 482. Soto-Soto, 598 F.2d at 550; see also United                 must comport with the Fourth Amendment. See, e.g., United
States v. Fogelman, 586 F.2d 337, 344 (5th Cir.                              States v. Lambert, 771 F.2d 83, 89 (6th Cir. 1985). In such an
1978)(suggesting, in dictum, that the Fogelman court might                   instance, the private individual acts like an agent of the law
have found a violation of the Fourth Amendment had “pretext                  enforcement agency, and is, therefore, subjected to the same
or bad faith on the part[] of local officers in having the                   restrictions as the law enforcement agency. See Coolidge v.
                                                                             New Hampshire, 403 U.S. 443, 487 (1971) (“The question
                                                                             presented here is whether the conduct of the police officers at
                                                                             the Coolidge house was such as to make [the private
         8
           The Ninth Circuit in United States v. Harrington arguably
limited the rationale of Soto -Soto. United States v. Harrington, 681 F.2d            9
612, 615 (9th Cir. 198 2) (“[A] C ourt should no t automatically suppress                Customs enforces a number of laws for other arms of the
evidence seized by an o fficer who for som e techn ical reason should not    Executive Branch, including laws that deal with the “[i]mportations and
have conducted the search. There must be an excep tional reason,             exportations of arms, ammunition, . . . and other m unitions of war [that]
typically the protection of a constitutional right, to invoke the            are . . . administered by the . . . Department of State,” 19 C.F.R. § 161.2,
exclusionary rule.” (citations omitted)).                                    such as the Arms Expo rt Control Act, see 22 C.F.R. § 127.4.
No. 02-1426                United States v. Boumelhem      17    18      United States v. Boumelhem               No. 02-1426

individual’s] actions their actions for purposes of the Fourth     The term “a crime punishable by imprisonment for a
and Fourteenth Amendments. . . .”). These cases are entirely       term exceeding one year” does not include
inapposite. The Fourth Amendment does not apply at all to
individuals, and permitting the government to circumvent the       ...
limits of the Fourth Amendment by directing individuals to
conduct searches that the government cannot, would totally         (B) any State offense classified by the laws of the State
undermine the purposes of the Fourth Amendment. In                 as a misdemeanor and punishable by a term of
contrast, permitting one government agency to search, where        imprisonment of two years or less. What constitutes a
an individual has every reason to expect that another agency       conviction of such a crime shall be determined in
may search the same place, has little if any adverse effect on     accordance with the law of the jurisdiction in which the
the policies underlying the Fourth Amendment.                      proceedings were held.

  The cooperation between the FBI and Customs in this case       18 U.S.C. § 921(20).
did not render the warrantless search of the cargo container
unconstitutional.                                                   Here, Boumelhem pleaded nolo contendere to grand theft
                                                                 of personal property exceeding $400, a violation of California
II. Boumelhem Was a “Felon” as Required Under 18                 Penal Statute § 487. This form of grand theft is punishable
    U.S.C. § 922(g).                                             either by imprisonment in a county jail not exceeding one
                                                                 year or by imprisonment in the state prison for a term of up to
  A. Standard of Review                                          three years. Cal. Penal Code § 489; id. §18; see California v.
                                                                 Powell, 166 Cal. App. 3d Supp. 12, 16 (1985). Offenses of
   Next, Boumelhem asserts that the district court erroneously   this type are referred to as “wobbler” offenses in the
concluded that he was a “felon,” for the purposes of 18 U.S.C.   California courts, meaning that the sentence imposed
§ 922(g), resulting in his wrongful conviction on six of the     determines the classification under state law as either a
seven crimes with which he was charged. This is a legal          misdemeanor or felony. See Cal. Penal Code § 17; Powell,
question involving the interpretation of California statutes,    166 Cal. App. 3d Supp. at 16. This distinction is relevant
and, as such we review the question de novo. United States       here because, if Boumelhem’s conviction were classified as
v. Morgan, 216 F.3d 557, 561-62 (6th Cir. 2000).                 a misdemeanor under California law, it would be punishable
                                                                 only by imprisonment not exceeding one year. See Cal. Penal
  B. Boumelhem Had Been Convicted of “A Crime                    Code § 17; id. § 489. The offense would, therefore, satisfy
     Punishable by Imprisonment for a Term Exceeding             both elements of the § 921(20)(B) exception.
     One Year” at the Time of the Conduct at Issue.
                                                                   California Penal Code § 17(b) treats the classification of
  Here, six of the seven counts upon which Boumelhem was         “wobbler” offenses, and provides, in pertinent part:
convicted required the Government to demonstrate that
Boumelhem had been convicted of “a crime punishable by             (b) When a crime is punishable, in the discretion of the
imprisonment for a term exceeding one year.” 18 U.S.C.             court, by imprisonment in the state prison or by fine or
§ 922(g)(1). Section 921(20)(B) further qualifies this term:       imprisonment in the county jail, it is a misdemeanor for
                                                                   all purposes under the following circumstances:
No. 02-1426                      United States v. Boumelhem             19     20     United States v. Boumelhem                           No. 02-1426

     (1) After a judgment imposing a punishment other                          that would form the basis of his federal conviction, the
     than imprisonment in the state prison.                                    sentencing court had not declared Boumelhem’s earlier state
                                                                               conviction to be a misdemeanor. Thus, neither § 17(b)(1),
     ...                                                                       which requires a judgment, nor § 17(b)(3), which requires a
                                                                               classification by the court, applied to Boumelhem at the time
     (3) When the court grants probation to a defendant                        he took the actions that would lead to his federal convictions.
     without imposition of sentence and at the time of                         See United States v. Morgan, 216 F.3d 557, 565-66 (6th Cir.
     granting probation, or on application of the                              2000) (“It is the status of the defendant on the date he
     defendant or probation officer thereafter, the court                      possessed the firearm as alleged in the indictment that
     declares the offense to be a misdemeanor.                                 controls whether or not he has violated the statute, not his
                                                                               later status after his civil rights have been restored.”).11 We
Cal. Penal Code § 17. Thus, under § 17(b), the offense is                      therefore conclude that the district court properly found that
regarded as a felony until a judgment is entered, except where                 Boumelhem had been convicted for a crime punishable by
the court declares otherwise. People v. Soto, 166 Cal. App.                    imprisonment for a term exceeding one year.
3d 770, 774-75 (1985).
                                                                               III. The District Court Erred by Enhancing Boumelhem’s
  After Boumelhem pleaded nolo contendere, proceedings                              Sentence Under USSG § 2K2.1(b)(5).
were suspended and Boumelhem received felony probation,
with the condition that he spend six days in the county jail.                    The district court assessed a four-point enhancement
Under California law, where the sentencing court grants                        against Boumelhem under USSG § 2K2.1(b)(5) based on his
probation and proceedings are suspended, no judgment is                        possession of a firearm in connection with another felony
rendered. United States v. Robinson, 967 F.2d 287, 293 (9th
Cir. 1992) (citing People v. Arguello, 59 Cal.2d 475, 476
(1963)).10 Further, at the time Boumelhem took the actions
                                                                               a prison sentence.” Id. at 103, 105. Thus, in essence, the Glee court
                                                                               concluded that because the sentencing court did not intend to retain
         10                                                                    jurisdiction over the defendant, and sentenc ed the defendant to a county
             Boumelhem states that a judgment is not necessarily required,
relying upon Patrick v. Glee, 82 Cal. App. 4th 99 (200 0), in which a          jail sentence, the cou rt's sentence was the equivalent of entering a
California appellate court, for the purposes of the California Three Strikes   judgment for a one-year co unty jail term, which would be a misdemeanor
law, concluded that when the sentencing court “ordered appellant to serve      under § 17 (b)(1 ). See id. at 105-06. In the present case, however, the
one year in the county jail and directed that probation be terminated upon     judgment was suspended and the probationary period extended beyond
completion of the jail term, it automatically rendered the crime a             the conditional county-jail sentence, demo nstrating the that co urt did
misdemeanor pursuant to [§ 17(b)(1)].” Id. at 105-06. The Glee court           intend to retain jurisdiction ov er Boum elhem . Thus, this instance appears
reached this conclusion by distinguishing cases in which imposition of         to fall within the class of cases that Glee distinguishes and outside the
judgment had b een suspended , the defendant was o rdered to serve jail        scop e of Glee itself.
time as a co ndition of pro batio n, and some portion of the probationary               11
period remained after the defendant's release from the county jail. Id. at                Below, Boum elhem argued that the California sentencing
103-05. In so distinguishing these cases, many of which were cited by the      court, by declaring Boumelhem’s offense a misdemeanor after
Governm ent in the present case, the Glee court noted because the              Boumelhem had been charged, retroactively de emed B oum elhem ’s
defendant’s probation and the jail sentence had ended at the same time,        offense a misdemeanor “for all purpo ses,” thus precluding the use of the
“the record supports the inference that the sentencing court did not intend    charge as a predicate felony conviction. He has not made this argument
to retain jurisdiction over appellant with the possibility of later imposing   on appeal and we therefore decline to treat the issue.
No. 02-1426                       United States v. Boumelhem              21     22    United States v. Boumelhem                        No. 02-1426

offense—the conspiracy to deliver to any common carrier for                      commerce is a “firearms trafficking offense” as that phase is
shipment a firearm or ammunition without written notice to                       used in the application note. We agree.
the carrier that such firearm or ammunition is being shipped,
a violation of 18 U.S.C. § 922(e).12 The relevant Sentencing                        As used in the application note, “firearms” is a noun used
Guideline, in pertinent part, reads “If the defendant used or                    as an adjective to modify “trafficking offenses.” See United
possessed any firearm or ammunition in connection with                           States v. English, 329 F.3d 615, 617 (8th Cir. 2003).
another felony offense; or possessed or transferred any                          “Traffic,” as the root of “trafficking,” has been defined in
firearm or ammunition with knowledge, intent, or reason to                       Webster’s Third International Dictionary as “to engage in
believe that it would be used or possessed in connection with                    commercial activity” or “to engage in illegal or disreputable
another felony offense, increase by 4 levels.” USSG                              business or activity.”       Webster’s Third International
§ 2K2.1(b)(5) (2001) (emphasis added). Application note 18                       Dictionary 2423 (2002); see also Webster’s II New College
to § 2K2.1(b)(5), in part, states:                                               Dictionary 1168 (2001) (“Illegal or improper commercial
                                                                                 activity”). Conspiring to deliver firearms or ammunition for
  As used in subsection[] (b)(5) . . . “another felony                           shipment to a common carrier in a manner that would violate
  offense” . . . refer[s] to offenses other than explosives or                   18 U.S.C. § 922(e) would clearly implicate an offense for
  firearms possession or trafficking offenses. However,                          firearms-related “commercial activity.”        There is no
  where the defendant used or possessed a firearm or                             indication in the record that this is a situation, like that
  explosive to facilitate another firearms or explosives                         suggested in the application note, where firearms were
  offense (e.g., the defendant used or possessed a firearm                       possessed to facilitate the transport of other firearms, and
  to protect the delivery of an unlawful shipment of                             even in that situation, the guidelines do not provide for
  explosives), an upward departure under §5K2.6                                  enhancement under § 2K2.1(b)(5).14 The district court
  (Weapons and Dangerous Instrumentalities) may be                               therefore erred in enhancing Boumelhem’s sentence under
  warranted.                                                                     USSG § 2K2.1(b)(5) based upon Boumelhem’s conviction for
                                                                                 conspiring to violate 18 U.S.C. § 922(e).
Id. cmt. n. 18 (emphasis added).13 Boumelhem objects to the
enhancement of his sentence, arguing that the conspiracy to                        Rather than responding to Boumelhem’s argument, the
ship or transport firearms and ammunition in foreign                             Government argues that the district court could have
                                                                                 concluded that Boumelhem possessed firearms in connection
                                                                                 with violations under the Arms Export Control Act. First, we
                                                                                 question whether a violation of the Arms Export Act would
         12                                                                      not also constitute a “firearms trafficking offense” as
              On appeal, Boumelhem interprets the district court to have
relied upon the co nspiracy to violate 922(g), but a careful reading of the
                                                                                 contemplated by the application note. Regardless, we need
sentencing hearing transcript leads us to conclude that the district court       not address the issue. While we may affirm a district court’s
relied, at least primarily, upon the conspiracy to violate 922(e) as the other
felony offense.

         13                                                                              14
           Guideline commentary is authoritative unless it violates the                     In such a situation the application note counsels that an
Constitution or a federal statute, or is inconsistent with, or a plainly         upward departure from the sentence for the trafficking offense, not the
erroneous reading of, that guideline. Stinson v. United States, 508 U.S.         possession offense, may be appropriate under USSG § 5K 2.6. See USSG
36, 38 (199 3).                                                                  § 2K2.1(b)(5) cmt. n. 18.
No. 02-1426                United States v. Boumelhem       23

judgment for reasons other than those stated by the lower
court, Apple v. Glen, 183 F.3d 477, 479-80 (6th Cir. 1999),
we may also choose to disregard an appellee’s alternative
argument in support of a lower court’s decision. Hunter v.
United States, 160 F.3d 1109, 1114 (6th Cir. 1998) (declining
to address an appellee’s argument that had not been presented
below because the argument was fact-intensive and the record
was undeveloped). Below, the Government did not claim that
Boumelhem violated the Arms Export Control Act and
consequently the record is not developed with regard to a
possible Arms Export Control Act violation. Accordingly,
“we conclude that the government forfeited its right to rely on
[a violation of the Arms Export Control Act] by failing to
raise the issue in the district court.” Id.
                       CONCLUSION
  For the foregoing reasons, we affirm Boumelhem’s
convictions, but vacate his sentence and remand to the district
court for resentencing consistent with this opinion.